Citation Nr: 0303536	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  01-04 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved nonservice-connected disability pension benefits, to 
include the issue of whether the overpayment was properly 
created.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from June 1953 to June 1956 
and from November1956 to December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office in Winston-Salem, North Carolina, appealing decisions 
by the VA Committee on Waivers and Compromises.  

In September 2001, the Board remanded the case to the RO to 
schedule the veteran for a Travel Board hearing, to be held 
at the RO, as per the veteran's August 2001 request.  The 
hearing was scheduled for September 2001, of which he was 
notified by VA letter in August 2001.  The veteran canceled 
the hearing, but requested a hearing at the RO before a 
hearing officer.  That hearing was scheduled for February 
2002, of which he was notified by VA letter in February 2002; 
however, the veteran did not show for the hearing on the 
appointed date and time, nor did he either request another 
date or present reasons for his nonattendance.  Hence, he was 
notified by in June 2002 by VA letter that his case was being 
returned to the Board.  

In July 2002, the Board remanded the case to the RO for 
further development and for an audit of the veteran's 
proposed overpayment.  Upon completion of the remand 
instructions, the veteran was provided a Supplemental 
Statement of the Case, given an appropriate period to 
respond, and the case was again returned to the Board for 
appellate determination.  


REMAND

In a letter, dated June 17, 1998, VA notified the veteran 
that information received from the Social Security 
Administration showed that he was in receipt of monthly 
benefits, at least as early as December 1997, which he had 
not reported to VA.  He was requested to advise VA when he 
actually received his first Social Security benefits check 
and the amount of the check.  Further, he was informed that 
his VA pension would be reduced or terminated, as 
appropriate, effective July 1, 1997, the first day of the 
month following receipt of his application for pension, based 
on information VA already had or based on information 
requested from the veteran.  

In August 1998, VA received the veteran's Improved Pension 
Income Verification Report (EVR) and a Statement In Support 
Of Claim which were to the effect that he was no longer 
living with his wife, having separated in February 1998, but 
that he was paying her expenses in the amount of $550.00 a 
month.  He reported his only monthly income was from Social 
Security and submitted unreimbursed medical expenses paid 
during 1997.  He did not indicate when he received his first 
Social Security check or the amount of the check.  

The RO informed the veteran in August 1998 that because he 
had reported paying $550.00 a month for his wife's expenses, 
VA would continued to include her as a dependent for VA 
pension purposes.  In September 1998, based on the 
information received from the Social Security Administration, 
confirmed by the veteran in his recently submitted EVR that 
he was receiving Social Security benefits, the veteran's VA 
pension was adjusted, effective from July 1, 1997, on the 
basis that the veteran had not responded as to when he 
received his first check.  The adjustment of the veteran's 
pension because of his receipt of unreported Social Security 
benefits created a $1,702.00 overpayment of VA pension 
benefits, which the veteran had received from July 1, 1997, 
through August 31, 1998, and to which he had not been 
entitled.  VA letter dated in September 1998 informed the 
veteran informed that the overpayment was in the amount of 
$1,702.00.  

Meanwhile, very late in July 1998, VA received more detailed 
information from the Social Security Administration showing 
that the veteran had actually received $9,732.00 in benefits 
during 1996; monthly benefits of $834.70 from December 1996 
through November 1997; and was receiving monthly benefits of 
$852.20 since October 1997.  

In October 1998, VA received the veteran's request for waiver 
of recovery of the $1,702.00 overpayment, which he had been 
notified by VA letter in September 1998, claiming it would 
cause him an undue financial burden if he were made to repay 
any of the $1,702.00 reported overpayment.  He also submitted 
a financial status report, which showed monthly net receipt 
of $808.00 Social Security benefits as his sole source of 
income; no spousal income, claiming any funds she received 
were unavailable to him since he and his wife were separated; 
and he listed monthly expenses of $1,174.00 for rent, food, 
utilities, necessities of life, and debts, for a net monthly 
loss of $366.00.  

Based on the additional, more detailed, information VA 
received from the Social Security Administration very late in 
July 1998 showing that the veteran had been receiving such 
benefits as early as 1996, VA again adjusted his pension in 
November 1998, effective from January 1, 1996, through 
October 31, 1998, to reflect the Social Security benefits 
received and his wife's wages, where appropriate.  He was 
sent a letter in November 1998 containing a detailed brake-
down of the basis for the adjustment; a reminder of his 
reporting obligations; advised of his appellate rights.  This 
award readjustment created an overpayment of pension 
benefits, which the veteran received, from January 1, 1996, 
through October 31, 1998, but to which he was not entitled 
because of his receipt of Social Security benefits, in the 
amount of $20,269.00 (which included the $1,702.00 
overpayment created between July 1, 1997, and August 31, 
1998, for which the veteran had requested a waiver, but 
which, as of November 1998, the Committee on Waivers and 
Compromises had not yet decided).  

In late December 1998, the VA Committee on Waivers and 
Compromises noted that the overpayment under consideration 
was in the amount of $1,702.00.  The Committee found no 
fraud, misrepresentation or bad faith on the part of the 
veteran in the creation of the $1,702.00 overpayment and then 
granted the veteran a waiver of that overpayment under the 
principles of equity and good consciousness, specifically, 
that collection of the $1,702.00 overpayment would create an 
undue financial hardship on the veteran, thereby defeating 
the purpose of the benefit.  In rendering its decision, the 
Committee took into consideration the veteran's financial 
status report, received by VA in October 1998, his not so 
likely prospect for increased income in the future, and his 
poor health.  

Also in very late December 1998, VA requested the veteran to 
clarify his marital situation and any financial obligations 
he had to his wife, in order to establish her dependency.  In 
response, the veteran notified VA in January 1999 that he and 
his wife separated on February 1, 1998; that he did not 
contribute any support to her directly; but he made monthly 
payments for his wife's prior hospitalization, and monthly 
debt payments on a joint credit card and for a household 
appliance in his wife's home.  By VA letter dated February 
19, 1999, the veteran was advised that, since he was still 
contributing to his wife's medical bills, VA was going to 
continue to consider her as a dependent on his pension claim.  
The letter also advised him that, if for any reason this 
status changed, he was obligated to notify VA as soon as 
possible.  

By a June 1999 letter, VA Debt Management Center, St. Paul, 
Minnesota, notified the veteran that he had an overpayment 
indebtedness in the amount of $20,269.00 and that his monthly 
pension benefits were going to be withheld, beginning with 
his September 1999 check, and would continue to be withheld 
until the $20,269.00 overpayment indebtedness was liquidated, 
unless other arrangements were made.  If this would cause him 
an undue financial hardship, he was advised to notify VA 
within forty-five days to arrange for a lesser withholding or 
to make some other satisfactory arrangement to liquidate the 
debt.  

In August 1999 correspondence to VA, the veteran noted he had 
requested a waiver of an overpayment in September 1998 
(received by VA in October 1998) but he had not heard 
anything, nor had he received any correspondence from VA, 
concerning his waiver request.  He also questioned how the 
overpayment, in the amount of $1,702.00, of which VA letter 
had informed him in September 1998, and for which he had 
requested a waiver recovery, had suddenly increased from 
$1,702.00 to $20,269.00.  VA accepted the veteran's August 
1999 correspondence as a request for waiver of recovery of 
the $20,269.00 pension benefits overpayment, and referred the 
request to the VA Committee on Waivers and Compromises.  

The Board has construed the veteran's August 1999 
correspondence as not only a request for a waiver, but also 
as a Notice of Disagreement to the Debt Management Center's 
June 1999 letter, which apprised him of the $20,269.00 
overpayment.  See Gallegos v. Gober, 14 Vet. App. 50, 53 
(2000).  As for this alleged overpayment, the veteran has not 
been issued a Statement of the Case.  The filing of a Notice 
of disagreement puts a claim in appellate status and a 
Statement of the Case in regard to the issue of the 
$20,269.00 overpayment must issued to the veteran.  In such 
situations, the United States Court of Appeals for Veterans 
Claims has held that the Board should remand the matter to 
the RO for the issuance of a Statement of the Case.  See 
Manlincon v. West, 12 Vet. App. 239, 240-41 (1999).  

As for the issue of the overpayment created when the 
veteran's pension was terminated, effective January 15, 1999, 
the Board finds that it is intertwined with the overall issue 
of entitlement to a waiver of recovery of the overpayment of 
the veteran's nonservice-connected disability pension 
benefits.  As such, a decision pertaining to that portion of 
the total overpayment will be held in abeyance.  

To ensure full compliance with due process requirements, this 
matter is remanded to the RO for the following action:  

The RO is to provide the veteran and his 
representative a Statement of the Case 
(with an appropriate period of time to 
respond) pertaining to the issue of a 
$20,269.00 overpayment of nonservice-
connected pension benefits in accordance 
with 38 C.F.R. § 19.29 (2002), unless 
that matter is resolved by granting the 
benefits sought, or by the veteran's 
withdrawal of his Notice of Disagreement.  
See 38 C.F.R. § 19.26 (2002); see also 
Manlincon, supra.  If, and only if, a 
timely substantive appeal is received 
should that matter thereafter be returned 
to the Board for appellate review.  See 
38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.302(b) 
(2002).  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


